Simmons, C. J.
This is an action for damages to real property caused by a fire alleged to have been started by negligence of defendant Hebei, an employee of defendant L. L. Coryell & Son. Verdict was for plaintiff. Defendants appeal, assigning as error the refusal of the trial court to sustain their motion for an instructed verdict.
Watenpaugh v. L. L. Coryell & Son, 135 Neb. 607, 283 N. W. 204, was an action for damages to personal property resulting from the same fire. The allegations of negligence in both cases are the same. The testimony as to the fire and conditions in the building varies in some particulars but does not change in any way the ultimate facts stated or conclusions reached in the Watenpaugh case. We have reexamined the authorities cited in the Watenpaugh case and those relied upon by the plaintiff. The conclusion is that the Watenpaugh case was correctly decided and is controlling in the instant case.
Reversed and dismissed.